TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00548-CR


                             Wayne Denton Dickerson, Appellant

                                                v.

                                  The State of Texas, Appellee




              FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2008-397, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due February 28, 2022. On counsel’s

motions, the time for filing was extended to May 31, 2022. Appellant’s counsel has now filed a

third motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than June 30, 2022. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on June 9, 2022.



Before Justices Goodwin, Baker, and Triana

Do Not Publish